DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Kim failing to teach or suggest a new limitation recited in claim 1 (see Remarks filed 2/22/2022 on P5-6), this is not found to be persuasive because Fig. 2-6 of Kim show a groove formed on a ‘first substrate section’, wherein the flange portion of the ‘first substrate section’ necessarily have a thickness.  The groove extends past the thickness of the flange portions of the ‘first substrate section’ such that the groove is considered to extend completely through 

    PNG
    media_image1.png
    726
    740
    media_image1.png
    Greyscale

Modified Fig. 2 of Kim
Further regarding instant claim 1, the new limitation raises new issues under 35 U.S.C. § 112(a) as failing to comply with the written description requirement as set for below in this Office Action. 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a new limitation “the first cavity extends at least partially through a thickness of the first substrate section”.  This new limitation is deemed to contain new matter because, upon inspection of the instant application, there is no disclosure specifically supporting the newly claimed structure.  Specifically, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0071696 A1).
Regarding claim 1, Kim discloses a battery assembly (Title, Abstract, Fig. 2-6) comprising: 
a first electrode disposed in a first cavity of a first substrate section (electrode assembly including anode and cathode, and a pouch which has a groove for accommodating the electrode assembly [0045], Fig. 2-6 show groove of a ‘first substrate section’ of the pouch within which an electrode is disposed), the first cavity extends at least partially through a thickness of the first substrate section (Fig. 2-6 show a groove formed on a ‘first substrate section’, wherein the flange portion of the ‘first 

    PNG
    media_image1.png
    726
    740
    media_image1.png
    Greyscale

Modified Fig. 2 of Kim
a second electrode disposed in a second substrate section (electrode assembly including anode and cathode, and a pouch which has a groove for accommodating the 
an adhesive disposed between the first substrate section and the second substrate section, the adhesive bonding the first substrate section to the second substrate section (adhesive tape cover the entire end of the edge [0046], [0069]-[0072], Fig. 4-5), the adhesive having a first portion and a second portion spaced apart laterally from the first portion, the first portion and the second portion of the adhesive partially defining a chamber between the first and second electrodes (Fig. 4-5 show tape spaced apart laterally and partially defining groove in between); and
an electrolyte disposed in the chamber vertically between the first and second electrodes, the electrolyte disposed laterally between the first portion and the second portion of the adhesive (organic electrolyte solution of an electrolyte separator [0010]-[0011], electrode assembly includes separator [0045], Fig. 4-5 show electrode assembly including electrolyte disposed laterally between tape).
Regarding claim 3, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the first current collector comprises a first terminal and the second current collector comprises a second terminal, the first and second terminals configured to connect to an electronic device (electrode taps 37,38 [0041], [0070]).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the first substrate section is formed on a flexible substrate (pouch can be bent [0047], [0070] and, thus, considered flexible).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the first and second substrate sections comprise respective 
Regarding claim 8, Kim discloses all of the claim limitations as set forth above.  Kim further discloses a package substrate assembly having one or more conductive traces, the battery assembly being integrated within the package substrate assembly and electrically connected to a first conductive trace of the one or more conductive traces (core pack battery formed by attaching a structure body such as a protective circuit substrate, PTC and the like to the anode tap and cathode tap [0070]-[0071]).
Regarding claim 10, Kim discloses all of the claim limitations as set forth above.  Further regarding a limitation reciting “the electrolyte is screen printed in the chamber”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0071696 A1), as applied to claims 1, 3-5, 8 and 10, and further in view of Hasegawa et al. (US 6,319,630 B1).
Regarding claim 2, Kim discloses all of the claim limitations as set forth above.  However, Kim does not expressly disclose a first current collector configured to collect current from the first electrode and a second current collector configured to collect current from the second electrode.
	Hasegawa discloses a battery comprising negative and positive electrode terminal leads connected to collectors of positive and negative electrodes (C3/L50-56).	
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0071696 A1), as applied to claims 1, 3-5, 8 and 10, in view of Baba et al. (US 2013/0101894 A1).
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above.  Regarding a limitation in claim 9 reciting “an integrated device die mounted…to the package substrate assembly”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).  
However, Bailey does not disclose an integrated device.

An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0071696 A1), as applied to claims 1, 3-5, 8 and 10, in view of Kim et al. (US 2013/0189561 A1, hereinafter Kim ‘561).

Kim ‘561 discloses a battery cell including a case, an electrode assembly accommodated inside the case and a reinforcing material surrounding the side wall of the electrode assembly ([0069]-[0070], Fig. 7) which enhances stability and rigidity of a battery cell and protecting the electrode assembly.
Kim and Kim ‘561 are analogous art because they are concerned with the same field of endeavor, namely batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate a reinforcing material surrounding the side wall of the electrode assembly because Kim ‘561 teaches improved durability and safety of the battery.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0071696 A1), as applied to claims 1, 3-5, 8 and 10, in view of Ueda (US 2013/0252065 A1).
Regarding claim 12, Kim discloses all of the claim limitations as set forth above.  However, Kim does not further disclose the battery assembly has a thickness from a top surface to a bottom surface in a range of 50 microns to 500 microns.
Because Ueda discloses a thin battery with a pouch-type body with a total thickness preferably 0.5 mm or less, wherein if the total thickness is too thick, there would be reduced flexibility (Title, Abstract, [0070], [0080]), it would have been obvious .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0071696 A1), as applied to claims 1, 3-5, 8 and 10, in view of Seo (US 2006/0127756 A1).
Regarding claim 13, Kim discloses all of the claim limitations as set forth above.  However, Kim does not disclose the battery assembly is at least partially covered with a protective layer.
Seo discloses a pouch type battery including a pouch 200 constituting a bare cell and a hard cover 300 covering at least a part of the bare cell/pouch 200 for added protection ([0037], [0044], Fig. 1-2).
Kim and Seo are analogous art because they are concerned with the same field of endeavor, namely pouch batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by further encasing the pouch battery within a hard cover because Seo teaches added protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/22/2022